 

Exhibit 10.1

FIRST AMENDMENT TO LICENSE AGREEMENT

This First Amendment to License Agreement (the “Amendment”) is effective and
entered into as of May ___, 2007 by and between GE Healthcare AS, a Norwegian
corporation (“GEHC”), and Acusphere Inc., a Delaware corporation (“ACUS”) (GEHC
and ACUS collectively are the “Parties”).

WHEREAS, the Parties are parties to that certain License Agreement dated as of
June 1, 2006, (the “Agreement”) pursuant to which ACUS has licensed, on a
non-exclusive basis, certain of GEHC’s patents relating to the compositions,
methods of preparing, and methods of use of ultrasound contrast agents; and

WHEREAS, the Parties desire to amend the license fees and payment provisions
under Section 4.1 of the Agreement.

NOW, THEREFORE, in consideration of the foregoing and the covenants,
acknowledgements and representations contained in this Amendment, the Parties
hereby agree as follows:

ARTICLE I.  DEFINITIONS

1.1           Definitions. All capitalized terms used and not defined herein
shall have the meanings ascribed to them under the Agreement.

ARTICLE II.  AMENDMENT TO LICENSE FEES AND PAYMENT


2.1           AMENDMENT.  SECTION 4.1 OF THE AGREEMENT IS HEREBY AMENDED IN ITS
ENTIRETY TO READ AS FOLLOWS:


4.1.          IN CONSIDERATION OF THE LICENSES AND RELEASE GRANTED IN SECTION 3,
ACUS SHALL MAKE THE FOLLOWING PAYMENTS TO GEHC:


4.1.1.       AN UPFRONT LICENSE FEE OF $12,000,000 PAID AS FOLLOWS:


A)              $5,000,000 ON OR BEFORE JUNE 6, 2006.


B)             $1,500,000 ON JUNE 1, 2007.


C)              $5,500,000 DUE ON JUNE 1, 2007 AND PAYABLE IN SIX (6)
CONSECUTIVE QUARTERLY INSTALLMENTS OF $916,666.66  ON THE FIRST DAY OF THE THIRD
MONTH OF EACH CALENDAR QUARTER, COMMENCING ON JUNE 1, 2008, SUBJECT ONLY TO
PARAGRAPH 4.1.1(D) BELOW.  FOR THE AVOIDANCE OF DOUBT, ACUSPHERE SHALL IN NO WAY
BE CONSIDERED TO BE IN DEFAULT OF THIS AGREEMENT FOR FAILURE TO PAY THE ENTIRE
$5,500,000 ON OR BEFORE JUNE 1, 2007.


D)             UPON RECEIPT OF REGULATORY APPROVAL BY THE U.S. FOOD AND DRUG
ADMINISTRATION TO MARKET AI-700 IN THE UNITED STATES, OR THE APPROVAL OF A
MARKETING AUTHORIZATION APPLICATION TO MARKET AI-700 IN EUROPE, PRIOR TO
SEPTEMBER 1, 2010, ANY THEN REMAINING BALANCE OF THE $5,500,000 PAYABLE UNDER
PARAGRAPH 4.1.1(C) ABOVE SHALL BE IMMEDIATELY DUE AND PAYABLE IN FULL.


E)              ALL FEES UNDER THIS SECTION 4.1.1 ARE NON-CONTINGENT AND
NON-RETURNABLE.  ALL SUCH AMOUNTS MAY BE PRE-PAID AT ANY TIME WITHOUT PENALTY.


ARTICLE III. MISCELLANEOUS


3.1           EFFECT ON AGREEMENT.  THIS AMENDMENT AMENDS THE AGREEMENT.  THE
AGREEMENT REMAINS IN FULL FORCE AND EFFECT AND REMAINS UNCHANGED EXCEPT AS
EXPRESSLY AMENDED HEREBY.  IF THERE IS ANY INCONSISTENCY BETWEEN THE TERMS OF
THIS AMENDMENT AND THE TERMS OF THE AGREEMENT, THE TERMS OF THIS AMENDMENT SHALL
CONTROL.


3.2           ENTIRE AGREEMENT.  THE AGREEMENT, AS AMENDED BY THIS AMENDMENT,
SETS FORTH ALL THE LICENSES, COVENANTS, PROMISES, AGREEMENTS, WARRANTIES,
REPRESENTATIONS, CONDITIONS, AND UNDERSTANDINGS BETWEEN THE PARTIES HERETO AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES RELATING
TO THE SUBJECT MATTER HEREOF.  THE AGREEMENT, AS AMENDED BY THIS AMENDMENT,
INCLUDING, WITHOUT LIMITATION, THE EXHIBITS ATTACHED THERETO, IS INTENDED TO
DEFINE THE FULL EXTENT OF THE LEGALLY ENFORCEABLE UNDERTAKINGS OF THE PARTIES
HERETO.


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Parties have duly executed and delivered
this Amendment as of the date first written above.

GE Healthcare AS.

 

Acusphere, Inc.

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 


--------------------------------------------------------------------------------